DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed 02/12/2021.

Response to Arguments
Claims 1 – 20 are pending in this Office Action. After a further search and a thorough examination of the present application, claims 1 – 20 remain rejected. The rejection under 35 U.S.C. §101 to claims 16 – 20 are withdrawn in view of the amendment. 
Applicant's arguments filed with respect to claims 1 – 20 have been fully considered but they are not persuasive. 

Applicant argues that Wong does not appear to derive suggested search terms based on intelligently determined correlations between the desired search category selected initially by the user and a second set of metadata related to digital assets in the user's digital asset collection.
In response to Applicant’s argument, the Examiner primarily submits that the claim language does not recite “derive suggested search terms based on intelligently determined correlations between the desired search category selected initially by the user and a second set of metadata related to digital assets in the user's digital asset collection”. Instead the claim language recites displaying, on the graphical user interface, at least one suggested search term based, at least in part, on a correlation between a first set of metadata of the desired search category and a second set of metadata of the digital assets; displaying a second keyword tag associated with the at least one suggested search term. Wong teaches what is being recited in the claim language, displaying, on the graphical user interface, at least one suggested search term based, at least in part, on a correlation between a first set of metadata of the desired search category and a second set of metadata of the digital assets; displaying a second keyword tag associated with the at least one suggested search term is taught at figure 17 # 1720 and # 1730 paragraph 113 – 114 teaches the display of search terms equivalent to category filters “At 1730, a second category filter may be selected to focus further on media objects in that selected category. Thus, even fewer media objects are available for browsing … It should be appreciated that the selection of category filters may continue until a desired grouping of or individual media object is visualized”, figure 34 paragraph 154 teaches that there is correlation between the first and second set of metadata on which the suggested search term/category filter is based “when a category filter 3430, is selected (e.g., by a user selection component), only those media objects assigned thereto remain in the media display area 3410 … For the remaining set of media objects, another attribute set (e.g., metadata) of category filters may appear. Thus, the remaining media objects can be further filtered and sorted. A media object's set of attributes may decrease as the user continues to filter via the category filters and/or other filter commands available on the media display component 3400” the attributes of the media objects/digital assets are being filtered down which by definition is having a set of data and the based on attributes obtaining a subset and further drilling down to the subset desired.

Further the applicant argues that there is that that no intelligence suggest keywords or attempt to optimize user search queries in Wong.
In response to Applicant’s argument, the Examiner submits again that intelligent suggestions or optimization of user queries are not recited in the claim language.  

Remaining claims in instant application recite the same subject matter and for the same reasons as cited above the rejection is maintained. Hence, Applicant’s arguments do not distinguish the claimed .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 5 – 12 and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (‘Wong’ herein after) (US 20040143590 A1) further in view of Dua et al. (‘Dua’ herein after) (US 20170185670 A1).


Wong teaches a computing device, comprising: one or more memories; one or more processors in communication with the one or more memories; and a display with a graphical user interface configured for: 
displaying a search field in a first area of the display of a digital asset collection page of the computing device (figure 15 #1520 view all-object display, figure 17 #1710 paragraph 112 “The method 1700 begins by browsing through all media objects in a database visualized in a display area of a media display component (e.g., screen) at 1710”, figure 19 #1905); 
displaying at least one representative multimedia icon including a first keyword tag, derived by the computing device from a knowledge graph of the digital asset collection, for at least one search category in a second area of the display, wherein the representative multimedia icon represents at least one asset within the digital asset collection associated with the first keyword tag (figure 19 #1915 shows filter option, #1920 & #1925 show the icon and tag for the videos or pictures, figure 34 #3430 are depict the various category filters, figure 35 #3550 depicting the keyword tag shown in the second area of display, paragraphs 59 – 61 teach the classification and inference of the media object using various knowledge schemes); 
receiving a selection of the at least one representative multimedia icon of a desired search category corresponding to the first keyword tag (figure 17 # 1720 and # 1730 paragraph 112 – 113 “At 1720, a first category filter is selected in order to focus on media objects in that category. For example, only those media objects associated with the selected category are viewed in the display area, thereby decreasing the number of media objects available for browsing”); 
initiating a search of the digital asset collection of the computing device for relevant digital assets of the desired search category and displaying a subset of the digital asset collection depending on the desired search category on the display (figure 17 # 1720 and # 1730 paragraph 112 “At 1720 … only those media objects associated with the selected category are viewed in the display area, thereby decreasing the number of ”)
displaying, on the graphical user interface, at least one suggested search term based, at least in part, on a correlation between a first set of metadata of the desired search category and a second set of metadata of the digital assets (figure 17 # 1720 and # 1730 paragraph 113 – 114 teaches the display of search terms equivalent to category filters “At 1730, a second category filter may be selected to focus further on media objects in that selected category. Thus, even fewer media objects are available for browsing …It should be appreciated that the selection of category filters may continue until a desired grouping of or individual media object is visualized”, figure 34 paragraph 154 teaches that there is correlation between the first and second set of metadata on which the suggested search term/category filter is based “when a category filter 3430, is selected (e.g., by a user selection component), only those media objects assigned thereto remain in the media display area 3410 … For the remaining set of media objects, another attribute set (e.g., metadata) of category filters may appear. Thus, the remaining media objects can be further filtered and sorted. A media object's set of attributes may decrease as the user continues to filter via the category filters and/or other filter commands available on the media display component 3400” the attributes of the media objects/digital assets are being filtered down which by definition is having a set of data and the based on attributes obtaining a subset and further drilling down to the subset desired); 
displaying a second keyword tag associated with the at least one suggested search term (figure 17, 34 paragraphs 113 – 114 teaches the display of search terms equivalent to category filters “At 1730, a second category filter may be selected to focus further on media objects in that selected category. Thus, even fewer media objects are available for browsing …It should be appreciated that the selection of category filters may continue until a desired grouping of or individual media object is visualized”); 
further filtering the digital assets of the digital asset collection, in response to receiving a selection of the at least one suggested search term, to exclude certain digital assets that are not related to the at least one suggested search term, the further filtering creating a further revised digital asset collection; and displaying the further revised asset collection on the display (figure 17 paragraph 113 – when a category filter 3430, is selected (e.g., by a user selection component), only those media objects assigned thereto remain in the media display area 3410 … For the remaining set of media objects, another attribute set (e.g., metadata) of category filters may appear. Thus, the remaining media objects can be further filtered and sorted. A media object's set of attributes may decrease as the user continues to filter via the category filters and/or other filter commands available on the media display component 3400”).
Wong does not explicitly as claimed the search field for receiving text associated with a digital asset collection of the computing device.
However, Dua teaches the search field for receiving text associated with a digital asset collection of the computing device in paragraph 82 stating the search query from a user that includes user-generated search and paragraph 97 “the search module 206 receives a search query that includes user-generated search terms from a user for one or more images associated with the user” while searching and browsing organizing images associated with a user, captured by a user device associated with the user, stored on the user device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wong to include the teachings of Dua because both of the references are in the same field of study, efficient organization, browsing and filtering of media objects. Furthermore, Dua’s index generation of the images complements Wong’s teaching, paragraph 25 of Dua states few of the benefits and variety of uses of the index “The index may be used in a variety of ways including providing search results to a user that match user-generated search terms, autocompleting a search query, and translating user-generated search terms into categorized search terms to improve the quality of the search results. In some ”.
With respect to claim 2, 11,
Wong as modified teaches the computing device of claim 1, wherein the at least one suggested search term is suggested automatically by the one or more processors (paragraph 99 teaches the generation of metadata done automatically, further paragraph 105 teaches the automatic reordering of the objects desired, Wong and paragraph 97 teaches suggested search terms including keywords that are generated automatically based on other data, Dua).
With respect to claim 3, 12,
Wong as modified teaches the computing device of claim 1, wherein the at least one suggested search term comprises identifying text and a collection icon, wherein the collection icon identifies a collection of the at least one suggested search term in the digital asset collection (figure 17 # 1720 and # 1730 paragraph 112 – 113 “At 1720, a first category filter is selected in order to focus on media objects in that category … The resulting media objects can be associated with a smaller set of categories or attributes. Those category filters appear in the display area. At 1730, a second category filter may be selected to focus further on media objects in that selected category. Thus, even fewer media objects are available for browsing. As the number of media objects to view and browse decreases, the size of the media objects can increase proportionately in order to promote easier viewing of the individual media objects. Any suitable action can be performed on the focused set of media objects as desired at 1740”).With respect to claim 5, 14,
Wong as modified teaches the computing device of claim 1, further comprising: autocompleting a textual entry of a portion of a search term entered into a search field depicted in an area of the user In some implementations, the search module 206 may generate the suggested search terms based on aggregated label output from the index. Specifically, the search module 206 may generate suggested search terms by identifying labels in the index that correspond to the search query, determining the frequency of the labels, and ranking the labels. For example, if the user inputs the partial user query "Pictures of m" the search module 206 may determine that the index includes the following labels that begin with "m" in order of decreasing numbers: mom, Martha, and monkey. As a result, the search module 206 may suggest "mom" to autocomplete the search query or provide a ranked list of autocomplete suggestions. The suggested search terms may include keywords or natural language expressions that are generated automatically based on the user-generated search terms and the index”, Dua).With respect to claim 6, 15,
Wong as modified teaches the computing device of claim 1, further comprising the graphical user interface displaying one or more multimedia icons in a plurality of collections as determined at least in part by the keyword tag associated with the multimedia icon, wherein each collection is displayed in an individual area of the display (fig 19 #1920 & #1925 show the icon and tag for the videos or pictures, figure 34 #3430 are depict the various category filters, Wong).With respect to claim 7,

Wong as modified teaches the computing device of claim 6, further comprising the graphical user interface scrolling a list of multimedia icons in at least one collection of multimedia icons at least in response to identification of a hand gesture (paragraph 66 teaches selection of desired media objects in any number of motions by user which is similar to a hand gesture, and paragraphs 125, 128, 154 teach the scrolling a list, Wong).With respect to claim 9,
Wong as modified teaches the computing device of claim 1, wherein the multimedia icon comprises a depiction of a representative asset in the digital asset collection corresponding to the first keyword tag (fig 19 #1920 & #1925 show the icon and tag for the videos or pictures, figure 34 #3430 are depict the various category filters, Wong).

Claims 4, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (‘Wong’ herein after) (US 20040143590 A1) further in view of Dua et al. (‘Dua’ herein after) (US 20170185670 A1) as applied to claims 1 – 3, 5 – 12 and 14 – 15 above, and further in view of Wang et al (‘Wang’ herein after) (US 20110307425 A1).

With respect to claim 4, 13, 19,

However, Wang  teaches the computing device of claim 1, further comprising: displaying on the graphical user interface, at least one suggested search term based at least in part on a correlation between one or more textual entries in the search field and a set of metadata of the digital assets (figure 17 paragraph 113 – 114 teaches the display of search terms equivalent to category filters and the category filters are selected to focus on attributes of the media objects and those that don’t match the category are filtered out/excluded and a revised list is remaining on display and this filtering continues till desired group of objects are remaining, figure 34 paragraph 154 teaches that there is correlation between the first and second set of metadata on which the suggested search term/category filter is based and those that don’t meet the criteria are removed “when a category filter 3430, is selected (e.g., by a user selection component), only those media objects assigned thereto remain in the media display area 3410 … For the remaining set of media objects, another attribute set (e.g., metadata) of category filters may appear. Thus, the remaining media objects can be further filtered and sorted. A media object's set of attributes may decrease as the user continues to filter via the category filters and/or other filter commands available on the media display component 3400, Wong); displaying a second keyword tag associated with the at least one suggested search term; further filtering the digital assets of the digital asset collection in response to receiving a selection of the at least one second suggested search term to exclude certain digital assets that are not related to the at least one suggested search FIG. 6 illustrates an example 600 of user generated content 602 corresponding to a search query. A user may submit a search query "Parthenon in Athens" to a search engine. The search query "Parthenon in Athens" may be used to collect additional data that may be useful in organizing search results (e.g., search results 502 of FIG. 5) that may be provided by the search engine to the user ... It may be appreciated that the user generated content 602 may be deemed as desired content relating to the search query "Parthenon in Athens" because the user generated content 602 may come "highly recommended" by users based upon voting, comments, tagging data, and/or a variety of other criteria … It may be appreciated that "noisy" user generated content may be excluded based upon respective levels of interest one or more users showed in the user generated content … The interesting user generated content may be used, for example, for cluster generation and/or organization/ranking, while other content is filtered out … Metadata may be associated with the user generated content … For example, at least some of the user generated content may relate to water activities, while other user generated content may relate to tourist attractions. In this way, a diverse set of user generated content covering various aspects of the search query "Parthenon in Athens" may be retrieved”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wong and Dua to include the teachings of Wang because references are in the same field of study, efficient organization and filtering of media objects. Furthermore, Wang’s organizing/clustering and filtering of the images/data complements the teaching of Wong and Dua, paragraph 1 and 20 of Wang improves the results because redundant and/or irrelevant results may be excluded.

Claims 16 – 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (‘Wang’ herein after) (US 20110307425 A1) further in view of Dua et al. (‘Dua’ herein after) (US 20170185670 A1).
With respect to claim 16,
At 1730, a second category filter may be selected to focus further on media objects in that selected category. Thus, even fewer media objects are available for browsing …It should be appreciated that the selection of category filters may continue until a desired grouping of or individual media object is visualized”, figure 34 paragraph 154 teaches that there is correlation between the first and second set of metadata on which the suggested search term/category filter is based “when a category filter 3430, is selected (e.g., by a user selection component), only those media objects assigned thereto remain in the media display area 3410 … For the remaining set of media objects, another attribute set (e.g., metadata) of category filters may appear. Thus, the remaining media objects can be further filtered and sorted. A media object's set of attributes may decrease as the user continues to filter via the category filters and/or other filter commands available on the media display component 3400” the attributes of the media objects/digital assets are being filtered down which by definition is having a set of data and the based on attributes obtaining a subset and further drilling down to the subset desired); displaying a second keyword tag associated with the at least one suggested search term (figure 17, 34 paragraphs At 1730, a second category filter may be selected to focus further on media objects in that selected category. Thus, even fewer media objects are available for browsing …It should be appreciated that the selection of category filters may continue until a desired grouping of or individual media object is visualized”); further filtering the digital assets of the digital asset collection, in response to receiving a selection of the at least one suggested search term, to exclude certain digital assets that are not related to the at least one suggested search term, the further filtering creating a further revised digital asset collection; and displaying the further revised asset collection on the display (figure 17 paragraph 113 – 114 teaches the display of search terms equivalent to category filters and the category filters are selected to focus on attributes of the media objects and those that don’t match the category are filtered out/excluded and a revised list is remaining on display and this filtering continues till desired group of objects are remaining, figure 34 paragraph 154 teaches that there is correlation between the first and second set of metadata on which the suggested search term/category filter is based and those that don’t meet the criteria are removed “when a category filter 3430, is selected (e.g., by a user selection component), only those media objects assigned thereto remain in the media display area 3410 … For the remaining set of media objects, another attribute set (e.g., metadata) of category filters may appear. Thus, the remaining media objects can be further filtered and sorted. A media object's set of attributes may decrease as the user continues to filter via the category filters and/or other filter commands available on the media display component 3400”).
Wang does not explicitly disclose the digital asset collection being stored on the computing device.
However, Dua teaches the digital asset collection being stored on the computing device in paragraph 10 and 22 “a system and method to organize images that are associated with a user. For example, the images may be captured by a user device associated with the user, stored on the user device associated with the user, stored in cloud storage and associated with the user, or a combination of images captured by the user device, stored on the user device, and stored in cloud storage” captured by a user device associated with the user, stored on the user device.
The index may be used in a variety of ways including providing search results to a user that match user-generated search terms, autocompleting a search query, and translating user-generated search terms into categorized search terms to improve the quality of the search results. In some implementations a photo search assistant may organize the user's images, add additional labels to the images, provide information about entities included in the images, use verbal commands to edit images, and order products that appear in the images or order a product that includes the image itself”.
With respect to claim 17,
Wang as modified teaches the non-transitory computer readable medium of claim 16, wherein the at least one suggested search term is suggested automatically by the one or more processors (paragraph 99 teaches the generation of metadata done automatically, further paragraph 105 teaches the automatic reordering of the objects desired, Wong and paragraph 97 teaches suggested search terms including keywords that are generated automatically based on other data, Dua)With respect to claim 18,
Wang as modified teaches the non-transitory computer readable medium of claim 17, wherein the suggested search term comprises identifying text and a collection icon, wherein the collection icon identifies a collection of the suggested search term in the digital asset collection (figure 8, paragraphs 49 – 50, Wang).With respect to claim 20,
In some implementations, the search module 206 may generate the suggested search terms based on aggregated label output from the index. Specifically, the search module 206 may generate suggested search terms by identifying labels in the index that correspond to the search query, determining the frequency of the labels, and ranking the labels. For example, if the user inputs the partial user query "Pictures of m" the search module 206 may determine that the index includes the following labels that begin with "m" in order of decreasing numbers: mom, Martha, and monkey. As a result, the search module 206 may suggest "mom" to autocomplete the search query or provide a ranked list of autocomplete suggestions. The suggested search terms may include keywords or natural language expressions that are generated automatically based on the user-generated search terms and the index”, Dua).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090113350 A1 teaches visually summarizing a hierarchically structured set of digital objects and for facilitating efficient access to such objects through the selection of representative summary objects. These digital objects are typically media objects such as digital image files, digital 
US 8200669 B1 teaches presenting smart tags describing characteristics of image content in a hierarchy, and performing operations on the hierarchy to find particular image content within a larger amount of image content. Image content and corresponding tags are maintained. Each tag in the hierarchy is derived based on image-based processing applied to the image content. In response to receiving a selection of at least one tag in the hierarchy, display of the image content associated with the at least one tag is initiated. A user is able to quickly and easily find desired image content by using the hierarchy to look at tags, select a type of tag from the hierarchy, and thereafter view any content tagged with the selected tag type.
US 20160026717 A1 teaches the managing of digital assets for a plurality of enterprises. In some examples, an asset management system can include a plurality of enterprise profiles each associated with a distinct enterprise.
US 20080263103 A1 provides an integrated user experience for the rapid and facile manipulation of a user’s digital assets in an online environment. Spanning the spectrum of digital assets, the DAMS system set forth herein enables users to tag, filter, collect, and show such digital assets in a manner which requires preferably minimal user interaction in order to achieve digital asset management and exhibition.
US 20110040776 A1 teaches reviewing and filtering of search results which is facilitated by providing additional types of results beyond links to existing documents can be provided in addition to or in place of links to existing documents. These additional results can facilitate modifying a search request to filter out unwanted documents. The additional results, when in the form of content display objects and/or application display objects, can also provide the user with varying levels of information .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is 571-272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 05/17/2021 






/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166